Citation Nr: 1828041	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-32 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is now with St. Louis RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his tinnitus is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

While the Veteran's service treatment are absent for any treatment, complaints, or findings of tinnitus in service, the Board points out that the absence of documented tinnitus in service is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the Board finds no reason to doubt the Veteran's credibility.  The Veteran's in-service noise exposure is consistent with his military occupational specialty as Tank Crewman.  The Veteran is also the recipient of the Vietnam Service Medal and Combat Action Ribbon.  Further, in granting service connection for bilateral hearing loss, VA has already conceded in-service noise exposure.  

As to the etiology of his tinnitus, the Board acknowledges the conflicting medical opinions of record.  At his March 2010 VA examination, the Veteran reported intermittent tinnitus that began 25 years ago.  The VA examiner found recurrent tinnitus, but opined that the current complaint of tinnitus is less likely the result of military service due to the infrequency and delay of tinnitus.  

At another April 2013 VA examination, the Veteran reported constant tinnitus, bilaterally, and also reported that the condition began approximately 25 years ago.  Based on lack of complaints in service, the examiner found that tinnitus was less likely caused by military noise exposure.   

However, the record also reflects the Veteran's competent and credible reports of worsening tinnitus since separation from service and that it continues to the present day. See Notice of Disagreement dated September 2013.  As noted above, the Board finds no reason to doubt the Veteran's credibility.  Additionally, the Veteran is competent to report the occurrence of such symptoms since they are within his realm of personal and firsthand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board notes that the Veteran's credible reports are consistent with the circumstances of his service.

Taking all reports into account, the Board concludes that the evidence is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, as the benefit-of-the-doubt rule is for application, the Board finds that the grant of service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


